Citation Nr: 1756616	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-45 991	)	DATE
	)
	)

On appeal certified by the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1980 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2013, the Board remanded the claim for additional development.  Pursuant to an April 2014 request, a 60-day abeyance period was granted in October 2014 to allow for the submission of additional evidence; an appellate brief was received in November 2014.  The Board again remanded the claim in January 2015 for further development.  The case has been returned to the Board for appellate review by the Reno, Nevada RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bowel disorder and lower extremity radiculopathy, secondary to a lumbosacral strain; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a urinary disorder, secondary to a lumbosacral strain were raised in a November 7, 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his back disability renders him unemployable and that therefore he is entitled to a total disability evaluation based on individual unemployability due to service connected disorder.  As noted above, however, in a November 6, 2016 statement the appellant raised claims of entitlement to service connection for a bowel disorder and lower extremity radiculopathy, secondary to a lumbosacral strain; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a urinary disorder, secondary to a lumbosacral strain.  Given that these claims have not yet been developed or adjudicated by the RO, the Board does not have jurisdiction to consider it herein.  As such, herein, the Board has referred them to the RO for the appropriate action. 

Significantly, the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the referred claims.  Thus, a remand of the claim of entitlement to a total disability evaluation based on individual unemployability is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter). 

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake the appropriate action under the Veterans Claims Assistance Act of 2000 with respect to the referred claims for entitlement to service connection for a bowel disorder and lower extremity radiculopathy, secondary to a lumbosacral strain; and the claim to reopen the issue of entitlement to service connection for a urinary disorder, secondary to lumbosacral strain.  Thereafter, the RO must adjudicate these claims.  The appellant is advised that should any of these claims be denied the Board will not exercise appellate jurisdiction in the absence of a timely perfected appeal.

2.  After completing the above action, and any other indicated development, the claim of entitlement to a total disability evaluation based on individual unemployability must be readjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

